Citation Nr: 9922375	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  95-36 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
July 1969.

This appeal arises from a March 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which, in pertinent part, denied 
service connection for PTSD.


FINDING OF FACT

The record contains evidence of a current diagnosis of PTSD, 
the veteran has reported various in-service stressors, and 
medical evidence links the veteran's PTSD diagnosis to his 
descriptions of his active service in Vietnam.


CONCLUSION OF LAW

The veteran's claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REMAND

The veteran has claimed entitlement to service connection for 
post-traumatic stress disorder (PTSD).  As a preliminary 
matter, the Board finds that this claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  A well-grounded 
service connection claim for PTSD has been submitted when 
there is "[1] medical evidence of a current [PTSD] 
disability; [2] lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 
10 Vet.App. 128, 137 (1997) (citations omitted).   A 
diagnosis of PTSD was rendered by a VA psychiatrist during a 
February 1998 examination, and the veteran's claimed in-
service stressors are enumerated in the examination report, 
implicitly relating the PTSD diagnosis to the stressors.  The 
veteran also described stressful in-service incidents during 
his hearing at the RO in January 1998 and during a November 
1994 VA examination at the VA Medical Center (VAMC) in 
Marion, Indiana.  Accordingly, the Board finds that the 
requirements for a well-grounded PTSD claim have been met.

However, establishing service connection for PTSD requires a 
greater evidentiary showing than that necessary to well-
ground the claim.  In addition to medical evidence of a 
diagnosis of PTSD in accordance with DSM-IV, supported by the 
findings on the examination report, there must be a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor, and "credible 
supporting evidence" that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f).

The VA has a duty to assist veterans who have submitted a 
well-grounded claim in the development of facts pertinent to 
their claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a); 
Epps v. Gober, 126 F.3d 1464, 1468-1469 (Fed. Cir. 1997).  
This duty to assist includes the obligation to develop facts 
when the record before the Board is clearly inadequate.  EF 
v. Derwinski, 1 Vet.App. 324 (1991); Littke v. Derwinski, 1 
Vet.App. 90 (1990).  Here, no previous attempts to verify the 
veteran's claimed stressors through the U. S. Armed Service 
Center for Research of Unit Records have been made, and it 
appears that an examination to verify the both the validity 
of a current PTSD diagnosis and the relationship of the 
condition to in-service stressors would be appropriate.

Accordingly, the claim is REMANDED to the RO for completion 
of the following:

1.  The RO should attempt to verify the 
veteran's reported in-service stressors 
through the U.S. Armed Services Center 
for Research of Unit Records, 7798 Cissna 
Road, Suite 101, Springfield, VA  22150-
3197.

2.  Following the receipt of a response 
from the USASCRUR, the RO should prepare 
a report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.

3.  After completing the above actions 
the veteran should be afforded a 
psychiatric examination to determine the 
diagnosis and degree of disability 
associated with any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  
Regarding the claim for PTSD, the RO must 
provide the examiner the summary of any 
stressors described above, and the 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an in-service stressor has resulted in 
the current psychiatric symptoms.  The 
examiner should also determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the RO.  The examiner should attempt 
to distinguish and/or reconcile the 
symptomatology associated with the 
veteran's PTSD, with that manifested as a 
result of any other psychiatric disorder.  
The report of examination should include 
the complete rationale for all opinions 
expressed.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (1998), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to ensure due process and 
obtain additional evidence, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


